Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on June 7, 2022.  These drawings are approved by the Examiner. 
Specification
Applicant also provides an amended specification on the [0028] paragraph has been approved. 
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Spert et al. (9,573,787) (see PTO-892) in view of Toyoda et al. (4,969,795) (See PTO-892). 
RE claims 1 and 7, Spert et al. (9,573,787) discloses a gripping device (see Figs. 1-5b), comprising: a clamp (21, 41) (see Exhibit A) configured to secure one or more containers or a stack of items; a conveyor (32) or other frame related object (32) or structure (32) having a planar surface configured to cover the one or more containers; a housing (see Figs. 2a and 2b) enclosing the clamp and configured to house or mechanically support the conveyor or other object or structure and a connector (See Exhibit A) configured to connect or couple. 

Exhibit A

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Spert et al. (9,573,787) does not specifically show a mechanism configured to raise or lower the clamp and the one or more containers relative to the conveyor or other object or structure. However, Fig. 3 of Toyoda et al. (4,969,795) teaches an industrial robot having a body (14), the rotatable arms (60, 64, 66) being connected and powered by motors (M, Mr, Mu, Md, Mb) (see Columns 5 and 6) to raise or lower, twist, rotate, and manipulate the object. Thus, it would have been obvious to those skilled in the gripping technology to provide an industrial robot on the coupler of Spert et al. (9,573,787) as taught by Toyoda et al. (4,969,795) to raise or lower, twist, rotate, and manipulate the object. 
RE claims 2 and 3, Figs. 2a and 2b of Spert et al. gripping device (9,573,787) comprise a conveyor belt (32) on a plurality of rollers (34, 34) , supported by a frame or support wherein the belt having a flat, inflexible surface or Figs. 2a and 2b of Spert et al. gripping device (9,573,787) also show other a flat, inflexible surface such as frame. 
RE claim 4, Spert et al. gripping device (9,573,787) also shows the connector (See Exhibit A) is secured or affixed to an outer surface of the frame or support.
RE claims 5, 6, and 8, Figs. 2a and 2b of Spert et al. gripping device (9,573,787) disclose the clamp (22, 41) being secured or affixed to an inner surface of the housing or the housing includes side walls or guides configured to keep article(s) or object(s) wherein the clamp (21, 41) is capable of securing a plurality of containers.
RE claim 7, Fig. 3 of Toyoda et al. (4,969,795) teaches an industrial robot having a body (14), the rotatable arms (60, 64, 66) being connected and powered by motors (M, Mr, Mu, Md, Mb) (see Columns 5 and 6) to raise or lower, twist, rotate, and manipulate the object. 
RE claims 9, 11, 14, and 20, Spert et al. (9,573,787) discloses a gripping device (see Figs. 1-5b) and a method of making or using the device, comprising: providing a clamp (21, 41) (see Exhibit A) configured to secure one or more containers or a stack of items; a conveyor (32) or other object or structure having a planar surface configured to cover the one or more containers; providing a housing (see Figs. 2a and 2b) enclosing the clamp and configured to house or mechanically support the conveyor or other object or structure and providing a connector (See Exhibit A) configured to connect or couple. Spert et al. (9,573,787) does not specifically show a mechanism configured to raise or lower the clamp and the one or more containers relative to the conveyor or other object or structure. However, Fig. 3 of Toyoda et al. (4,969,795) teaches an industrial robot having a body (14), the rotatable arms (60, 64, 66) being connected and powered by motors (M, Mr, Mu, Md, Mb) (see Columns 5 and 6) to raise or lower, twist, rotate, and manipulate the object. Thus, it would have been obvious to those skilled in the gripping technology to provide an industrial robot on the coupler of Spert et al. (9,573,787) as taught by Toyoda et al. (4,969,795) to raise or lower, twist, rotate, and manipulate the object. Spert et al. gripping device (9,573,787) shows pressing or holding the containers against the planar surface of the conveyor or other object or structure; and rotating the apparatus by more than 90 degree (See from Figs. 2a, 2b to Figs. 3a, and 3b) modified by a robotic arm of Toyoda et al. (4,969,795) to which the apparatus is attached or connected. It would have been obvious to those skilled in the robotic art would rotate the apparatus by more than 90 degree, transfer the one or more objects or items to the second location using the robotic arm; raising or transferring the articles or objects to the second location. 
RE claim 20, it would have been obvious to those skilled in the robotic art would affix or attach to a connector of Spert et al. gripping device (9,573,787) to couple to a robotic arm of Toyoda et al. (4,969,795) to connect and provide as a means to control and use the device. 
RE claim 10, Figs. 3 of Toyoda et al. (4,969,795) shows that the device rotatable by about 180 degree (see arrow on the arm 64).
RE claims 12 and 13, Figs. 2a and 2b of Spert et al. gripping device (9,573,787) comprise a conveyor belt (32) on a plurality of rollers (34, 34) , supported by a frame or support wherein the belt having a flat, inflexible surface or Figs. 2a and 2b of Spert et al. gripping device (9,573,787) also show other a flat, inflexible surface such as frame. 
RE claim 15, Spert et al. gripping device (9,573,787) also shows the connector (See Exhibit A) is secured or affixed to an outer surface of the frame or support.
RE claims 16, Figs. 2a and 2b of Spert et al. gripping device (9,573,787) disclose the clamp (22, 41) being secured or affixed to an inner surface of the housing or the housing includes side walls or guides configured to keep article(s) or object(s) wherein the clamp (21, 41) is capable of securing a plurality of containers.
RE claim 17, Figs. 2a and 2b of Spert et al. gripping device (9,573,787) show that the conveyor (32) or other object or structure is in the housing.  
RE claim 19, Fig. 3 of Toyoda et al. (4,969,795) teaches an industrial robot having a body (14), the rotatable arms (60, 64, 66) being connected and powered by motors (M, Mr, Mu, Md, Mb) (see Columns 5 and 6) to raise or lower, twist, rotate, and manipulate the object. 
Response to Arguments
Applicant's arguments filed June 7, 2022, have been fully considered but they are not persuasive. 
Claim 1 recites,
An apparatus, comprising: 
a clamp configured to secure one or more containers; 
a conveyor or other object or structure having a planar surface configured to cover the one or more containers; 
a housing enclosing the clamp and configured to house and/or mechanically support the conveyor or other object or structure; 
a mechanism configured to raise or lower the clamp and the one or more containers relative to the conveyor or other object or structure; and 
a connector configured to connect or couple the apparatus to a robotic arm. 
Claim 9 also recites,
A method of transferring articles or objects in one or more containers, comprising: 
securing the one or more containers in a first location with a clamp in an apparatus configured to transfer the articles or objects in the one or more containers to a second location, the apparatus further comprising a conveyor or other object or structure having a planar surface; 
pressing or holding the one or more containers against the planar surface of the conveyor or other object or structure; 
rotating the apparatus by more than using a robotic arm to which the apparatus is attached or connected while the one or more containers are pressed or held against the planar surface of the conveyor or other object or structure to invert the one or more containers;
transferring the one or more containers near or adjacent to the second location using the robotic arm; 
raising the clamp and the one or more containers; and 
transferring the articles or objects of the one or more containers to the second location.
		Applicant argues that “The gripping device 10 of Sperl has two gripping elements 21, 41, which can be moved toward each other and away from each other (col. 8, 11. 54-57; col. 9, 11. 47-50). The gripping element 21 of the gripping device 10 has a slide 24 which is mechanically coupled with a belt 32 (col. 9, 11. 50-53). Through the motion of the belt 32, the gripping element 21 can be moved linearly toward the gripping element 41 and away from it (col. 9, 11. 53-55). It is not possible for the belt 32 of Sperl to function as a conveyor, as claimed. Claims 1 and 20, for example, recite that the conveyor (or other object or structure having a planar surface) is configured to cover one or more containers. In Claims 1 and 20, the verb "cover" means to put on top of or in front of, to conceal or contain what is under or behind the thing doing the covering. In Claim 9, the container(s) are pressed or held against the conveyor (or other object or structure), inverted, and transferred to another location. It is simply not possible for the belt 32 of Sperl to cover the object between the gripping elements 21, 41 or to press or hold the object against the belt 32.” (See page 10). 

Applicant is reminded that Claim 1 broadly recites, an apparatus, comprising: a conveyor or other object or structure having a planar surface configured to cover the one or more containers and Claim 9 also recites, the apparatus further comprising a conveyor or other object or structure having a planar surface; pressing or holding the one or more containers against the planar surface of the conveyor or other object or structure. 
It is pointed out that applicant omits the specific recitation of “a conveyor or other object or structure having a planar surface configured to cover the one or more containers as recited in claim 1 and the apparatus further comprising a conveyor or other object or structure having a planar surface as recited in claim 9. 
A. The Definition of a Conveyor 
Applicant’s main argument is that “It is not possible for the belt 32 of Sperl to function as a conveyor, as claimed. Claims 1 and 20, for example, recite that the conveyor (or other object or structure having a planar surface) is configured to cover one or more containers.” (see Page 10).
The argument is not persuasive. Applicant defines “a conveyor 120 may comprise a belt suspended on a plurality of rollers 122a-h. The conveyor 120 may have length and width dimensions similar to or slightly smaller than those of the interior of the housing 117” in the [0033] paragraph of specification (US Publication 2020/0324982), as shown below:
[0033] The conveyor 120 may comprise a belt suspended on a plurality of rollers 122a-h. The conveyor 120 may have length and width dimensions similar to or slightly smaller than those of the interior of the housing 117. The rollers 122a-h may have a diameter of 1-8 inches (2.5-20 cm), although they are not so limited. The rollers 122a-h may be mounted on a separate frame or similar support (not shown) within the interior of the housing 117. In some embodiments, the frame or support for the rollers 122a-h is not fixed to the walls of the housing 117 to which the clamp 105 is attached. For example, the frame or support for the rollers 122a-h may be fixed to or mounted on the end walls 119a-b, and the clamp 105 may be fixed or attached to the side walls 115a-b.


Applicant discloses that  “a conveyor 120 may comprise a belt suspended on a plurality of rollers 122a-h” in the instant application, but argues that Sperl et al. ‘787 does not disclose “A conveyer,” but the Examiner reasons that Sperl et al. ‘787 does disclose “a belt (32) moved by a motor which drives the drive rollers (31) of the belt,” which also can be considered as applicant’s defined “conveyor,” as disclosed in Col. 9, lines 47-60)”
….. Through the motion of the belt 32 the gripping element 21 can be moved linearly toward the gripping element 41 and away from it. The belt 32 is moved by a motor 30 which drives the drive roller 31 of the belt. 

Therefore, Sperl et al. ‘787 does disclose “a belt (32) moved by a motor which drives the drive rollers (31) of the belt,” which also can be considered as applicant’s defined “conveyor,” which is similar to the applicant’s own disclosure of “The conveyor 120 may comprise a belt suspended on a plurality of rollers 122a-h” (see paragraph [0033]).

B. A conveyor or other object or structure having a planar surface
Applicant omits the arguments on the specific recitation of “a conveyor or other object or structure having a planar surface configured to cover the one or more containers as recited in claim 1 and the apparatus further comprising a conveyor or other object or structure having a planar surface as recited in claim 9. 
 Any structure with “other object or structure having a planar surface configured to cover the one or more containers” would meet the structural element. 
For the sake of an argument, if Sperl et al. ‘787 belt (32) does not meet “a conveyor,” the defined belt (32) or any other object or structure having a planar surface meet the structural element as broadly as recited. Note that the grasped objects such as containers could be pressed against other object (such as a frame or a beam or a structure having a planar surface) as shown in Figs. 2A-2D. 

Applicant further argues that “Claims 1 and 20 recite that the housing encloses the clamp. It is not at all clear how the plate identified in the Office Action as a "housing" can enclose the clamp, regardless of one's definition of "enclose."” (See Page 11).
The Examiner disagrees with the applicant’s argument. The definitions of the word “enclose” are defined as “to close in : SURROUND, enclose a porch with glass, (2): to fence off (common land) for individual use; b: to hold in : CONFINE; 2: to include along with something else in a parcel or envelope” according to Merriam-Webster Dictionary®. Figs. 2A-2d of Sperl’s housing substantially encloses the clamps (41 and 22).

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the belt 32 and the related sensor and rollers) (See Pages 11 and 12) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Spert et al. (9,573,787) in view of Toyoda et al. (4,969,795)
Applicant also argues that “Toyoda discloses an industrial robot (10) comprising a cylindrical fixed robot body (14), a swivel body (26) mounted on the fixed robot body (14), a robot arm mechanism (60, 64) pivotally joined to the swivel body (26), and a robot wrist (66) connected to the robot arm mechanism is provided with a cable guide member (30) (Abstract). Applicant's undersigned representative does not dispute that the industrial robot of Toyoda can raise, lower, twist or rotate an object. However, for the combination of Sperl and Toyoda to suggest the claimed apparatus and methods, the industrial robot of Toyoda must be able to raise or lower the clamp (gripping elements 21, 41 of Sperl) and object 2 relative to the belt 32 of Sperl. Toyoda cannot do so, but Page 
if it could at least partially do so, it would render the gripping device 10 of Sperl inoperable for its intended purpose, effectively teaching away from the combination.” (Pages 12 and 13).
	The arguments are not persuasive. 
Spert et al. (9,573,787) does not specifically show a mechanism configured to raise or lower the clamp and the one or more containers relative to the conveyor or other object or structure. However, Fig. 3 of Toyoda et al. (4,969,795) teaches an industrial robot having a body (14), the rotatable arms (60, 64, 66) being connected and powered by motors (M, Mr, Mu, Md, Mb) (see Columns 5 and 6) to raise or lower, twist, rotate, and manipulate the object. To those skilled in the robotic technology to provide an industrial robot on the coupler of Spert et al. (9,573,787) as taught by Toyoda et al. (4,969,795) to raise or lower, twist, rotate, and manipulate the object.
Therefore, claims 1-20 remains rejected. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922. The examiner can normally be reached M-F 8:00-4:30 PM.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/Primary Examiner, Art Unit 3651